Case: 19-11793    Date Filed: 03/30/2020   Page: 1 of 12



                                                           [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-11793
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 6:17-cv-00848-PGB-KRS



RAJKO DUGANDZIC,

                                                                Plaintiff-Appellant,

                                       versus

NIKE, INC.,
a foreign corporation for profit authorized
to do business in Florida,

                                                              Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 30, 2020)

Before WILSON, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 19-11793     Date Filed: 03/30/2020   Page: 2 of 12



      Rajko Dugandzic, a native of Croatia, appeals the district court’s order

granting summary judgment to Nike, Inc., his former employer, and the court’s

refusal to reconsider its order, as to (1) his claims of hostile work environment

under Title VII of the Civil Rights Act of 1964 (Title VII) and the Florida Civil

Rights Act (FCRA), and (2) his claims of retaliation under Title VII and the

FCRA. We address each claim in turn. After review, we reverse and remand on

the harassment claim so that the district court considers all the relevant evidence in

determining whether the harassment was severe and pervasive. We also affirm the

district court’s grant of summary judgment to Nike on the retaliation claim.

                                  I. DISCUSSION

A. Harassment Claim

      1. Sham Affidavit Rule

      The district court stated that Dugandzic’s affidavit and Jorge Flores’s

affidavit alleged that Dugandzic’s supervisor mocked Dugandzic “on a daily basis”

and “over the employee intercom system.” However, the district court found this

was contradicted by Dugandzic’s deposition, in which Dugandzic stated that his

supervisor mocked his voice between only 10 to 15 times total. The district court

also recounted that Dugandzic stated the mocking happened only in the break

room. Due to the conflicting testimony, the district court disregarded the




                                          2
              Case: 19-11793     Date Filed: 03/30/2020    Page: 3 of 12



allegations contained in the two affidavits regarding daily mocking and mocking

over the intercom.

      Dugandzic contends the district court misapplied the Sham Affidavit Rule to

exclude the statements. He asserts the Flores affidavit could not be a sham because

Flores was never deposed; thus, his sworn statement could not contradict his prior

deposition testimony. He also contends his own affidavit was not a sham because

the minor inconsistencies merely created a question of credibility for the jury

because his earlier deposition testimony was neither clear nor unambiguous. He

argues any potential inconsistencies were likely due to the need for an interpreter

and the comments taken together demonstrate ambiguity in his testimony that

would prevent the use of the Sham Affidavit Rule.

      This Court reviews a district court’s decision to strike an affidavit as a

“sham” for abuse of discretion. Furcron v. Mail Centers Plus, LLC, 843 F.3d

1295, 1306 (11th Cir. 2016). As such, the appellant must demonstrate that the

district court’s ruling “rests upon a clearly erroneous finding of fact, an errant

conclusion of law, or an improper application of law to fact.” Id.

      In limited circumstances, a district court may “disregard an affidavit as a

matter of law when, without explanation, it flatly contradicts his or her own prior

deposition testimony for the transparent purpose of creating a genuine issue of fact

where none existed previously.” Id. at 1306. However, “the rule only operates in a


                                           3
              Case: 19-11793     Date Filed: 03/30/2020    Page: 4 of 12



limited manner to exclude unexplained discrepancies and inconsistencies, as

opposed to those which create an issue of credibility or go to the weight of the

evidence.” Id. (quotations omitted). The district court should apply the rule

“sparingly because of the harsh effect it may have on a party’s case.” Id. at 1307

(quotations omitted).

      The district court abused its discretion in striking the statements in the Flores

and Dugandzic affidavits. To begin with, Flores was never deposed, and thus the

statements in his affidavit could not contradict his own deposition testimony. See

id. at 1306. As to Dugandzic’s statements in his deposition, those statements were

answers to the questions asked of him and could have been qualified by those

questions. Dugandzic’s testimony was certainly confusing on this issue. While

Dugandzic at first stated his supervisor did not mock his voice too many times

because she was afraid she was going to be overheard and that she had mocked his

voice a few times in the break room, the follow up questions were all limited to his

supervisor’s actions in the break room. That Dugandzic testified that his

supervisor mocked him 10 to 15 times in the break room is not necessarily

contradicted by the statement in his affidavit that she subjected him to daily

mocking and mocked his accent over the intercom. If anything, the possible

inconsistencies of the statements could reflect on Dugandzic’s credibility, which is

a jury question. See id. Thus, the district court should have accepted the


                                          4
              Case: 19-11793    Date Filed: 03/30/2020    Page: 5 of 12



statements in the affidavits and considered them in deciding the summary

judgment motion.

      2. Evidence considered

      In granting summary judgment to Nike, the district court considered only the

instances where the supervisor mocked Dugandzic’s accent or manner of speech as

conduct based on Dugandzic’s national origin. The district court did not consider

allegations that the supervisor followed Dugandzic, asked for him over the

intercom, blew in his face, failed to greet him, or yelled “Boo” at him as evidence

of harassment. In concluding that the alleged harassment Dugandzic suffered was

not sufficiently severe or pervasive to create an actionable hostile work

environment, the district court determined the supervisor’s mocking of

Dugandzic’s accent between 10 and 15 times was neither frequent nor severe

enough to alter the terms and conditions of employment. Therefore, because

Dugandzic could not satisfy the prima facie case of harassment on the severe or

pervasive factor, the district court granted summary judgment to Nike.

      Dugandzic argues that only considering the instances where his supervisor

mocked his accent and manner of speech in determining whether the conduct was

severe or pervasive was error. He contends the district court failed to perceive the

motivation behind each act of harassment as being related to his national origin and

therefore disregarded portions of evidence that should have been considered, and


                                          5
              Case: 19-11793      Date Filed: 03/30/2020    Page: 6 of 12



that the district court’s failure to consider the other pieces of evidence had a direct

impact on its subsequent severity factor analysis. He also asserts that contrary to

Nike’s argument, his supervisor’s “purported ignorance” of his Croatian

background did not preclude recovery on his hostile work environment claim and

that his national origin and accent are “inextricably intertwined.” He asserts the

evidence established a material fact as to whether all his supervisor’s conduct was

motivated by his national origin because she admitted she perceived him as having

a “foreign accent.” He contends the cumulative effect of his supervisor’s

discriminatory conduct creates a genuine issue of material fact as to whether the

harassment was severe or pervasive.

      We review de novo the district court’s grant of summary judgment and apply

the same legal standard used by the district court. Chapman v. AI Transport, 229

F.3d 1012, 1023 (11th Cir. 2000) (en banc). “[S]ummary judgment is appropriate

if the evidence before the court shows that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” Id. at 1023 (quotations omitted).

      Title VII prohibits an employer from discriminating against a person with

respect to the “terms, conditions, or privileges of employment, because of such




                                           6
                Case: 19-11793       Date Filed: 03/30/2020       Page: 7 of 12



individual’s . . . national origin.” 1 42 U.S.C. § 2000e-2(a)(1). To establish a prima

facie case of a hostile work environment, a plaintiff may show that: (1) he belongs

to a protected group; (2) he has been subject to unwelcome harassment; (3) the

harassment was based on a protected characteristic; (4) the harassment was

sufficiently severe or pervasive to alter the terms and conditions of employment

and create a discriminatorily abusive working environment; and (5) the employer is

responsible for such environment under a theory of vicarious or of direct liability.

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002).

       The requirement that the harassment be “severe or pervasive” contains an

objective and a subjective component. Id. at 1276. To be actionable, behavior

must result in “both an environment that a reasonable person would find hostile or

abusive and an environment that the victim subjectively perceives . . . to be

abusive.” Id. (quotations omitted). In determining the objective severity of the

harassment, we employ a totality of the circumstances approach by considering

four factors: “(1) the frequency of the conduct; (2) the severity of the conduct;

(3) whether the conduct is physically threatening or humiliating, or a mere

offensive utterance; and (4) whether the conduct unreasonably interferes with the



       1
           The FCRA similarly prohibits an employer from discriminating against a person with
respect to the “terms, conditions, or privileges of employment” based on an individual’s national
origin. Fla. Stat. § 760.10(1)(a). Because the FCRA is patterned after Title VII, cases construing
Title VII are applicable to claims brought under the FCRA. See Albra v. Advan, Inc., 490 F.3d
826, 834 (11th Cir. 2007).
                                                7
              Case: 19-11793     Date Filed: 03/30/2020    Page: 8 of 12



employee’s job performance.” Id. Courts should examine the conduct in context,

not as isolated acts, and determine under the totality of the circumstances whether

the harassing conduct is sufficiently severe or pervasive to alter the terms of the

plaintiff’s employment and create a hostile or abusive working environment. See

Mendoza v. Borden, Inc., 195 F.3d 1238, 1245 (11th Cir. 1999) (en banc).

      The district court erred when it considered only the 10 to 15 instances where

his supervisor mocked Dugandzic’s accent and linguistic mannerisms as

harassment based on his national origin. Viewing the facts in the light most

favorable to Dugandzic, based on his supervisor’s mocking of Dugandzic’s accent,

it is a permissible view of the evidence that his supervisor’s other allegedly

harassing conduct was also motivated by his national origin. See Chapman, 229

F.3d at 1023 (explaining all evidence and factual inferences reasonably drawn

from the evidence are viewed in the light most favorable to the party opposing

summary judgment). The district court erred in dismissing out of hand any

evidence of alleged harassment that was not facially based on Dugandzic’s national

origin.

      Further, we reject Nike’s argument that because Dugandzic’s supervisor did

not know that Dugandzic was Croatian she could not have discriminated against

him based on his national origin. If she was mocking his “foreign accent,” it




                                          8
               Case: 19-11793       Date Filed: 03/30/2020     Page: 9 of 12



follows that she could be harassing him based on his national origin even if she did

not know the specific national origin.

       Because the district court did not consider all the relevant evidence and the

totality of the circumstances in deciding whether Dugandzic could make a prima

facie case of harassment, we reverse the district court’s grant of summary

judgment to Nike on this issue, and remand for the district court to consider, using

all the relevant evidence, whether the conduct is sufficient to meet the severe and

pervasive prong of a prima facie case of harassment in the first instance.

B. Retaliation

       Dugandzic also contends the district court erred in granting summary

judgment to Nike as to his retaliation claim, based on its finding that he did not

establish that Nike’s legitimate, non-discriminatory reasons for firing him were

pretextual. Title VII prohibits an employer from retaliating against an employee

“because he has opposed any practice made an unlawful employment practice by

this subchapter, or because he has made a charge, testified, assisted, or participated

in any manner in an investigation, proceeding, or hearing under this subchapter.”

42 U.S.C. § 2000e-3(a); Coutu v. Martin Cty. Bd. of Cty. Comm’rs, 47 F.3d 1068,

1074 (11th Cir. 1995). 2


       2
         The FCRA similarly prohibits an employer to “discriminate against any person because
that person has opposed any practice which is an unlawful employment practice.” Fla. Stat.
§ 760.10(7).
                                              9
             Case: 19-11793     Date Filed: 03/30/2020     Page: 10 of 12



      If a plaintiff establishes a prima facie of retaliation, and the employer

articulates one or more legitimate, non-discriminatory reasons for the employment

decision, then the plaintiff, in order to survive the motion for summary judgment,

must show that the reasons proffered by the defendant were not the true ones, but

were more likely pretexts for retaliation. See Hornsby-Culpepper v. Ware, 906

F.3d 1302, 1314 (11th Cir. 2018). Ultimately, an employee must show that the

retaliatory motive was the “but-for” cause of the challenged action. See Univ. of

Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013).

      A reason is pretextual only if it is false and the true reason for the decision is

retaliatory. See Springer v. Convergys Customer Mgmt. Grp. Inc., 509 F.3d 1344,

1349 (11th Cir. 2007) (defining pretext in the discrimination context). If the

employer’s reason is “one that might motivate a reasonable employer, an employee

must meet that reason head on and rebut it, and the employee cannot succeed by

simply quarreling with the wisdom of that reason.” Chapman, 229 F.3d at 1030.

The plaintiff must demonstrate “such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered legitimate reasons for

its action that a reasonable factfinder could find them unworthy of credence.”

McCann, 526 F.3d at 1375 (citation omitted). We have repeatedly stated we will

not second-guess the wisdom of an employer’s decision as long as the decision is

not for a retaliatory reason. See e.g., Chapman, 229 F.3d at 1030 (defining pretext


                                          10
             Case: 19-11793     Date Filed: 03/30/2020    Page: 11 of 12



in the discrimination context). Moreover, “[i]n order to avoid summary judgment,

a plaintiff must produce sufficient evidence for a reasonable factfinder to conclude

that each of the employer’s proffered nondiscriminatory reasons is pretextual.” Id.

at 1037 (emphasis added).

      The district court did not err by granting summary judgment to Nike on

Dugandzic’s retaliation claim based on its finding that Dugandzic failed to

establish pretext. Dugandzic’s assertions that the investigation of his complaints

was flawed and that the review of the video was a “false narrative” were

insufficient to show that Nike’s reasons for firing him—making derogatory

statements about his supervisor based on her race and sexual orientation and

making false allegations of discrimination—were false. At most, this presents a

mere scintilla of evidence of bias, which is insufficient. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986) (stating the party opposing summary

judgment must present more than a scintilla of evidence in support of its position

so that a jury can reasonably find for it). Instead, his arguments would lead us to

impermissibly second-guess the wisdom of Nike’s decision. See Chapman, 229

F.3d at 1030. Therefore, we affirm in this respect.

                                II. CONCLUSION

      Because the district court did not consider all the relevant evidence in its

decision on Dugandzic’s harassment claim, we reverse and remand to the district


                                         11
               Case: 19-11793        Date Filed: 03/30/2020       Page: 12 of 12



court to consider that evidence in the first instance in making a determination if the

harassment was severe and pervasive. However, we affirm the district court’s

grant of summary judgment to Nike on Dugandzic’s retaliation claim. 3

       REVERSED AND REMANDED IN PART; AFFIRMED IN PART.




       3
           We likewise reverse and remand in part (as to the harassment claim) and affirm in part
(as to the retaliation claim) the district court’s denial of reconsideration. See Jacobs v.
Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1343 n.20 (11th Cir. 2010) (reviewing the denial of a
Rule 59(e) motion for an abuse of discretion).

                                               12